Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  127911(55)                                                                                           Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  MELISSA KLEIN, as Personal Representative of                                                                        Justices
  the Estate of MATTHEW CONKLIN, Deceased,
                Plaintiff-Appellant,
  v                                                                 SC: 127911
                                                                    COA: 250679
                                                                    Kalamazoo CC: 00-000534-NH
  RICHARD KIK, JR., M.D.,
           Defendant-Appellee,

  and

  BRONSON HOSPITAL d/b/a BRONSON
  MEDICAL HEALTH CENTER,
             Defendant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s order of
  October 20, 2005 is considered, and it is DENIED, because it does not appear that the
  order was entered erroneously.

        KELLY and MARKMAN, JJ., would grant reconsideration and, on reconsideration,
  would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2006                    _________________________________________
         d0123                                                                 Clerk